Exhibit 10.1

 

Execution Copy

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “First
Amendment”) between Cactus Wellhead, LLC, a Delaware limited liability company
(the “Employer”), and Scott Bender, an individual resident in Houston, Texas
(the “Executive”) is entered into as of February 21, 2019.

 

RECITALS

 

WHEREAS, the Employer and the Executive entered into that certain Amended and
Restated Employment Agreement dated as of February 12, 2018 (the “Original
Agreement”); and

 

WHEREAS, the Employer and Executive desire to amend the Original Agreement, as
hereinafter provided, effective as of the date hereof;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1.                                      Section 3.1 of the Original Agreement
shall be revised in its entirety to read as follows:

 

“Salary.  The Executive will be paid a salary of Three Hundred Thousand and
00/100 US DOLLARS (US $300,000.00) per annum, subject to increase but not
decrease by the Board (the “Salary”), which will be payable in equal
installments but no less frequently than monthly, and otherwise according to the
Employer’s customary payroll practices.  The Salary will be reviewed in
accordance with procedures established by the Board not less frequently than
annually.  In addition to Salary, the Executive will be eligible to receive an
annual bonus of up to 100% of Salary in the good faith discretion of the Board
and as determined based on meeting annually set and agreed on budgetary and
performance goals (the “Base Bonus”).  In addition, the Executive shall be
eligible to receive an additional bonus of up to 40% of the Base Bonus in the
good faith discretion of the Board and as determined based on meeting more
stringent budgetary and performance goals that are annually set by the Board
(the “Stretch Bonus”). Both the Base Bonus and the Stretch Bonus remain subject
to the good faith discretion of the Board and the terms of the governing bonus
program established by the Board.  No payments will be made in respect of the
Base Bonus or Stretch Bonus until the Company’s audited financial statements for
the applicable year have been completed, but any such payments will in all
events be made in the calendar following the calendar year in respect of which
the Base Bonus or Stretch Bonus is earned.”

 

2.                                      Except as amended by this First
Amendment, the Original Agreement shall remain in full force and effect.

 

3.                                      This First Amendment may be executed in
one or more counterparts, and by the parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
shall constitute one and the same agreement.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be entered
into on the date first written above and effective as provided above.

 

 

CACTUS WELLHEAD, LLC

 

 

 

 

By:

/s/ Scott Bender

 

Name: Scott Bender

 

Title: President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Scott Bender

 

Scott Bender

 

2

--------------------------------------------------------------------------------